United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes9No: Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes9No: Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:No9 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer 9Accelerated filer9 Non-accelerated filer9Smaller reporting company: Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes 9 No: The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP 2-K TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 2. Properties I-4 Item 3. Legal Proceedings I-4 Item 4. Submission of Matters to a Vote of Security Holders I-4 PART II Item 5. Market for the Registrant’s Partnership Interests and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results or Operations II-2 Item 8. Financial Statements II-9 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-9 Item 9A. Controls and Procedures II-10 Item 9B. Other Information II-10 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-2 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-4 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1.BUSINESS Capital Realty Investors-IV Limited Partnership (the Partnership) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on December 7, 1983.On June 13, 1984, the Partnership commenced offering 75,000 units of additional limited partner interest through a public offering managed by Merrill Lynch, Pierce, Fenner & Smith Incorporated.The Partnership closed the offering on August 31, 1984, at which time 73,500 units of additional limited partnership interest had become subscribed.As of December 31, 2009, 163 units of additional limited partner interest had been abandoned. The General Partners of the Partnership are C.R.I., Inc. (CRI), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. The Partnership was formed to invest in real estate, which is the Partnership's principal business activity, by acquiring and holding limited partner interests in limited partnerships (Local Partnerships).The Partnership originally made investments in 47 Local Partnerships.As of December 31, 2009, the Partnership retained investments in eight Local Partnerships.Each of these Local Partnerships owns either a federal or state government-assisted apartment complex, which provides housing principally to the elderly and/or to individuals and families of low or moderate income, or a conventionally financed apartment complex.The original objectives of these investments, not necessarily in order of importance, were to: (i) preserve and protect the Partnership's capital; (ii) provide, during the early years of the Partnership's operations, current tax benefits to the partners in the form of tax losses which the partners could use to offset income from other sources; (iii) provide capital appreciation through increases in the value of the Partnership's investments and increased equity through periodic payments on the indebtedness of the apartment complexes; and (iv) provide cash distributions from sale or refinancing of the Partnership's investments and, on a limited basis, from rental operations. See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, for a discussion of factors affecting the original investment objectives. The Local Partnerships in which the Partnership invested were organized by private developers who acquired the sites, or options thereon, applied for mortgage financing and applicable mortgage insurance and/or subsidies and who generally remain as the local general partners in the Local Partnerships.In most cases, the local general partners of the Local Partnerships retain responsibility for maintaining, operating and managing the projects.However, under certain circumstances, the Local Partnerships' partnership agreements permit removal of the local general partner and replacement with another local general partner or with an affiliate of the Partnership's Managing General Partner. I-1 PART I ITEM 1.BUSINESS - Continued As a result of its investment in the Local Partnerships, the Partnership became the principal limited partner in 44 (seven remaining as of December 31, 2009) Local Partnerships.As a limited partner, the Partnership's legal liability for obligations of the Local Partnerships is limited to its investment.In another three (one remaining as of December 31, 2009) Local Partnerships which are general partnerships, the Partnership invested as a limited partner in intermediary partnerships which, in turn, invested as general partners in the Local Partnerships.In all cases, an affiliate of the Managing General Partner of the Partnership is also a general partner of the ten Local Partnerships and one intermediary partnership.The local general partners and affiliates of the Managing General Partner may operate other apartment complexes which may be in competition for eligible tenants with the Local Partnerships' apartment complexes. Although each of the Local Partnerships in which the Partnership invested owns an apartment complex that must compete in the market place for tenants, interest subsidies and/or rent supplements from governmental agencies generally make it possible to offer certain of the dwelling units to eligible tenants at a cost significantly below the market rate for comparable conventionally financed dwelling units.Based on available data, the Managing General Partner believes there to be no material risk of market competition in the operations of the apartment complexes described below which would adversely impact the Partnership. The loan encumbering the property associated with the Partnership’s investment in Madison Square is in default.The Michigan State Housing Development Authority has provided notice of foreclosure of the property.The Partnership’s basis in its investment in Madison Square is $0 at both December 31, 2009 and December 31, 2008.(Acquisition fees and property purchase costs totaled $0 at both December 31, 2009 and December 31, 2008).The Partnership is not anticipating any loss resulting from the change in ownership. The loan encumbering the property associated with the Partnership’s investment in Westport Village is in default.The Managing General Partner of the Local Partnership was unable to reach an agreement with the Illinois Housing Development Authority (IHDA) to a mortgage restructuring.IHDA has provided notice of foreclosure sale.As of December 31, 2009, Westport Village is in receivership. The Partnership’s basis in its investment in Westport Village is $0 at both December 31, 2009 and December 31, 2008.(Acquisition fees and property purchase costs totaled $0 at both December 31, 2009 and December 31, 2008.)The Partnership’s non-recourse purchase money notes and accrued interest thereon total $840,000 and $2,817,405, respectively, at December 31, 2009 relating to this property.The Partnership is not anticipating any loss resulting from the change in ownership. A schedule of the apartment complexes owned by Local Partnerships in which the Partnership has an investment as of December 31, 2009, follows. I-2 PART I ITEM 1.BUSINESS SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP HAS AN INVESTMENT(1) Units Mortgage Authorized for Expiration Name and Location Payable at Financed and/or Insured Number of Low Income of of Apartment Complex 12/31/09 (2) and/or Subsidized Under Rental Units Subsidies HAP Contract Fairway Park Apts. $ IHDA 42 Naperville, IL Hale Ohana USDA-Rural Development 30 Koloa, Kauai, HI (USDA-RD)/515 Madison Square Michigan State Housing Development 01/29/15 Grand Rapids, MI Authority Mary Allen West Tower 0 City of Galesburg 02/08/29 (3) Galesburg, IL Northridge Park California Housing Finance Salinas, CA Agency (CHFA) Pilgrim Tower East CHFA 10/17/19 Pasadena, CA Tradewinds Terrace FHA/236 52 04/30/10 (3) Traverse City, MI Westport Village IHDA/236 Freeport, IL Totals (8 Properties) $ (continued) I-3 PART I ITEM 1.BUSINESS - Continued SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP HAS AN INVESTMENT(1) - Continued Average Effective Annual Units Occupied As Rental Per Unit Percentage of Total Units for the Years Ended As of December 31, December 31, Name and Location of Apartment Complex Fairway Park Apt. 83
